Citation Nr: 0733181	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-33 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
spondylosis of the lumbar spine.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran retired from active duty in January 2004 after 20 
years' active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  That decision granted service connection for 
the veteran's lumbar spine disability and assigned a 0 
percent rating.  A Decision Review Officer decision in 
September 2004 increased the rating to 10 percent, 
retroactive to the day following the veteran's retirement 
from active service.  

The June 2004 rating decision also denied service connection 
for allergic rhinitis and the veteran initiated an appeal of 
that decision as well.  However, the September 2004 Decision 
Review Officer decision granted service connection for 
allergic rhinitis.  The record does not indicate that the 
veteran appealed either the rating or the effective date 
assigned for that disability.  Therefore, no issue concerning 
allergic rhinitis remains on appeal.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  

On her substantive appeal, VA Form 9, received in September 
2004, the veteran requested a videoconference hearing before 
the Board.  Her hearing was scheduled in August 2005.  
However, she did not report for the scheduled hearing.  The 
veteran has not provided good cause for failing to report and 
has not requested that the hearing be rescheduled.  
Therefore, her Board hearing request is considered to have 
been withdrawn.  38 C.F.R. § 20.703(d), (e) (2006).  


FINDINGS OF FACT

The veteran's spondylosis of the lumbar spine has been 
manifest throughout the appeal period only by pain in the 
lumbar area on use, with occasional radiation in the right 
buttock and occasional numbness in the right buttock and 
thigh.  


CONCLUSION OF LAW

The criteria are not met for an initial rating greater than 
10 percent for spondylosis of the lumbar spine.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.312, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5242 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The claims file, including the veteran's service medical 
records and the report of a VA compensation examination in 
February 2004, indicates that she had experienced low back 
pain on and off for 10 years prior to February 2004 following 
an incident while she was moving boxes involving simultaneous 
twisting and bending in a confined space.  

The report of an October 2003 examination in the service 
medical records noted decreased spinal forward flexion, 
hyperextension, and bilateral lateral bending, but did not 
provide specific range of motion data in degrees.  The 
examiner did indicate that the veteran's gait was normal and 
that straight leg raise testing was normal.  X-rays 
reportedly showed degenerative changes.  

X-rays were also obtained during the VA compensation 
examination; those studies showed minimal spondylosis of the 
lower lumbar spine, as well as mild disk space narrowing at 
T12-L1.  The examiner further described the veteran's low 
back pain as usually limited to the mid- to lower lumbar 
area, with occasional radiation into the right buttock and 
occasional numbness in the right buttock and posterior thigh.  
The veteran indicated that the symptoms occurred especially 
while riding a bicycle or running greater than 15 minutes on 
a treadmill.  Prescription pain medication would relieve her 
back symptoms, as would electrical stimulation by a physical 
therapist.  The examiner noted that the veteran's symptoms 
posed no limitation on walking, since the symptoms related to 
her service-connected bilateral knee disabilities were worse.  
On examination, there was normal curvature of the spine and 
no muscle spasm.  The examiner stated range of motion was 
normal, with 90 degrees of flexion, 30 degrees extension, 30 
degrees of lateral bending in each direction, and 45 degrees 
of rotation in each direction.  The veteran's posture and 
gait were also normal.  Further, the examiner noted that 
repeat testing did not change the measurements of range of 
motion and that neither pain nor fatigue significantly 
affected the veteran's back range of motion.  The examiner's 
diagnoses included normal examination of the lumbar spine, 
but with minimal spondylosis and joint space narrowing on x-
ray.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's lumbar spine disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  

The Board also observes that the veteran initially appealed 
the assignment of a 0 percent rating.  However, she has not 
indicated her satisfaction with the later increase of the 
rating to 10 percent.  Therefore, the veteran is presumed to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability evaluations of 
the thoracolumbar spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

In this case, the October 2003 examination in the service 
medical records noted decreased range of motion of the 
veteran's lumbar spine, but did not provide specific range of 
motion data on which to base a rating.  The February 2004 VA 
examiner stated that range of motion of the veteran's lumbar 
spine, as well as the remainder of the clinical examination, 
was normal.  Consequently, the record does not provide a 
basis upon which to assign a higher rating under the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
Board finds, therefore, that the criteria are not met for a 
compensable rating under the provisions of the General Rating 
Formula.  

The Board must consider the effect of the disability on the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  In addition, the Court held in DeLuca v. Brown, 
8 Vet. App. 202 (1995), that the provisions of the Rating 
Schedule do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
during flare-ups.  However, the February 2004 examiner 
indicated that the symptoms due to the veteran's lumbar spine 
disability did not produce any increased limitation of motion 
on use.  

Nevertheless, in this case, the veteran's primary complaint 
is of pain in her lower back on use.  Therefore, considering 
§§ 4.7, 4.59, as well as the benefit of the doubt doctrine, 
38 U.S.C.A. § 5107(b), the Board finds that her complaints, 
including occasional radiation of the pain and numbness in 
her right buttock and thigh, reflect impairment equivalent to 
no more than the current 10 percent rating under the General 
Rating Formula.  In addition, there is no evidence that the 
manifestations of the disability have varied at all during 
the appeal period as might warrant staged ratings pursuant to 
Fenderson.  

The Board would point out that, because no examiner has 
diagnosed or even suggested that the veteran might have 
degenerative disc disease, a separate rating on that basis 
for any neurological manifestations is not warranted.  

In addition, in exceptional cases where evaluations provided 
by the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
disability level.  There is no evidence that the veteran has 
ever been hospitalized for treatment of her lumbar spine 
disability since her separation from service.  Neither does 
the record reflect marked interference with employment, 
meaning above and beyond that contemplated by her current 
10 percent schedular rating.  See 38 C.F.R. § 4.1.  She has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by her employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In summary, the Board concludes that an initial rating 
greater than the currently assigned 10 percent for 
spondylosis of the lumbar spine is not warranted.  

II.  Duty to notify and duty to assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA has satisfied its duty to notify.  In February 2004, the 
RO notified the veteran of the information requisite to a 
claim for service connection.  In the September 2004 SOC, 
moreover, the claimant was given the text of 38 C.F.R. § 
3.159, concerning the respective duties.  

The veteran was notified of the requisite information 
concerning a higher rating for her disability in the 
September 2005 SOC.  However, in cases like this one, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board also notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

There is no prejudice regarding the timing of the 
notifications; the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, she requested 
and was scheduled for a videoconference hearing before the 
Board, but she did not appear for the hearing.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA obtained service medical records and 
a VA examination report.  The appellant has not identified 
any additional evidence that is relevant to her claim.  VA 
has satisfied its assistance duties.  For the reasons set 
forth above, and given the facts of this case, no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the claimant.  Any 
deficiencies in VA's duties to notify or to assist the 
veteran concerning her claim are harmless.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

An initial rating greater than 10 percent for spondylosis of 
the lumbar spine is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


